Citation Nr: 0628589	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected cervical spine 
disability.

2.  Entitlement to an initial evaluation in excess of 30 
percent for degenerative joint and disc disease of the 
cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial compensable evaluation for left 
shoulder impingement syndrome.

5.  Entitlement to an initial compensable evaluation for 
anterior cruciate ligament tear of the right knee.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming.  
Jurisdiction over the veteran's claims folder was 
subsequently transferred to the Ft. Harrison, Montana RO.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2005.  A transcript of the hearing 
has been associated with the record.

The issue of entitlement to a higher initial rating for low 
back disability is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Headaches are shown to have been caused or aggravated by 
the veteran's service-connected degenerative joint and disc 
disease of the cervical spine.

2.  Degenerative joint and disc disease of the cervical spine 
is manifested by marked limitation of motion, muscle spasm 
and pain.

3.  Degenerative joint and disc disease of the cervical spine 
is also manifested by a sensory change in the left upper 
extremity.

4.  Left shoulder impingement syndrome is not productive of 
functional impairment. 

5.  Anterior cruciate ligament tear of the right knee is not 
productive of functional impairment.


CONCLUSIONS OF LAW

1.  Headaches are proximately due to or the result of 
service-connected degenerative joint and disc disease of the 
cervical spine.  38 C.F.R. § 3.310(a) (2005).

2.  The criteria for an initial rating in excess of 30 
percent for degenerative joint and disc disease of the 
cervical spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 5238, 
5242, 5243 (2005).

3.  Degenerative joint and disc disease of the cervical 
spine, manifested by sensory change in the left lower 
extremity, is 10 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2005).

4.  The criteria for an initial compensable evaluation for 
left shoulder impingement syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201, 5202, 5203 (2005).

5.  The criteria for a compensable evaluation for anterior 
cruciate ligament tear of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
February 2004, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a letter dated in February 2004 informed 
the veteran of the evidence necessary to establish 
entitlement to service connection.  The letter instructed the 
veteran regarding how VA would assist him in obtaining 
evidence supportive of his claim.  The veteran's claim was 
initially adjudicated in July 2004.  

An August 2004 letter explained that in order to be awarded 
higher ratings, there must be evidence that the veteran's 
service-connected disabilities had gotten worse.

The veteran's claim was subsequently readjudicated and a 
statement of the case was issued in  October 2004.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service Connection for Headaches

During military service, the veteran underwent three 
surgeries on his cervical spine.  

A December 2003 private treatment record indicates that the 
veteran was status post anterior/posterior cervical 
arthrodesis and had intense cervical paraspinal muscle spasms 
that caused cervicalgia and cervicogenic headaches.  The 
veteran underwent trigger point injections and Botox 
injections, with temporary improvement of his symptoms.

On VA examination in March 2004, the examiner noted that the 
veteran had begun to experience constant left headache pain 
above the left eye after the second surgery.  He indicated 
that since the third surgery in March 2004, the veteran had 
experienced no headaches.  

A March 2004 private treatment note, in follow-up from the 
veteran's surgery, noted that the veteran had headache pain 
in his left temple area behind the eye.  In July 2004 the 
veteran reported that he was having one headache per  month.  

At a January 2005 VA examination, the veteran reported a 
posterior headache radiating forward to the left eye.  He 
indicated that his headaches occurred two to three times per 
week, lasting for 12 to 24 hours.  He indicated that the 
headaches followed the symptomatology of his cervical spine 
disability.  The diagnosis was craniocervical syndrome with 
cervalgia.

At his June 2005 hearing the veteran testified that he 
continued to  have headaches associated with his cervical 
spine disability.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for headaches is 
warranted.  The medical evidence reflects that the headaches 
are directly related to the veteran's cervical spine 
disability and the surgery he underwent for that disability.  
A private provider in December 2003 clearly indicated that 
the cervical paraspinal muscle spasms caused the veteran's 
cervicalgia and cervicogenic headaches.  As such, service 
connection for this disability is in order.

Increased Ratings

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  The 
Board has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

	
      

Cervical Spine

On VA examination in March 2004, the examiner noted that the 
veteran had undergone several surgeries on his cervical spine 
during the period from June 2000 to March 2004.  He indicated 
that the veteran's most recent surgery had been seven days 
previously.  He also noted that nonsurgical interventions had 
included epidural steroid injections and Botox injections.  
He pointed out that the veteran's range of motion would 
change as healing occurred over the next six to nine months.  
The veteran complained of constant pain in the posterior 
aspect of his neck, right side worse than left.  He stated 
that his pain was exacerbated by sitting or moving his head.  
He reported a slight tingling sensation in the fingertips and 
indicated that it had been present for a long time.  He 
stated that he had suffered from headaches since his second 
cervical spine surgery, but that he had not experienced a 
headache since his March 2004 surgery.  Physical examination 
revealed that the veteran held his head stiffly and did not 
spontaneously turn his head, but moved from the trunk level.  
The upper extremities were symmetrical and normal.  Range of 
motion testing revealed 14 degrees of extension, 10 degrees 
of flexion, 14 degrees of left lateral flexion, 15 degrees of 
right lateral flexion, 20 degrees of right rotation, and 25 
degrees of left rotation.  Pain was evident at the ends of 
ranges of motion.  There were no flare-ups reported.  The 
examiner indicated that there was no loss of motion after 
repetitive motion.  The diagnosis was spinal stenosis with 
degenerative joint disease and degenerative disc disease with 
cervical fusion and chronic pain in the cervical spine.

A private medical record dated in April 2004 indicates that 
the veteran continued to experience cervicalgia.  Range of 
motion testing revealed forward flexion to 20 degrees and 
extension to five degrees.  Rotation was to 10 degrees 
bilaterally.  The provider indicated that the veteran would 
be scheduled for cervical epidural steroid injections on a 
symptomatic basis.

The veteran was afforded an additional VA examination in 
January 2005.  He reported diffuse neck pain of 4/10, with 
occasional flares to 9/10, lasting for about 24 hours and 
occurring two to three times a year.  He indicated that he 
had occasional numbness in the fourth and fifth fingers 
bilaterally, right greater than left.  On physical 
examination, the veteran had a very stiff posture.  He kept 
his back exceptionally straight.  Cervical spine range of 
motion testing revealed flexion to 25 degrees, extension to 
15 degrees, right lateral flexion to 15 degrees, left lateral 
flexion to 20 degrees, right rotation to 15 degrees, and left 
rotation to 20 degrees.  The examiner noted that on several 
occasions, the veteran grimaced and had muscle spasms 
involving the superior margin of the trapezius bilaterally.  
Sensation was intact in the forearms bilaterally.  The 
veteran was neurovascularly intact distally, other than 
slightly decreased sensation in the left third finger and 
palmar left hand at the ulnar side.  There was a slight 
decrease in fine motor control in the hands bilaterally, with 
the veteran unable to oppose the thumb to touch the tip of 
the fifth finger.  Grip was otherwise normal.  Shoulder 
girdle strength in abduction, adduction, and internal and 
external rotation was 4/5.

At his June 2005 hearing, the veteran testified that he had 
decreased grip strength in his hands and that he felt 
weakness when he raised his hands over his head.  He stated 
that he had been given exercises for his neck.  He indicated 
that he could no longer run due to his neck disability, and 
that he had limitation of motion.  He reported that he was 
working and that accommodations had been made to allow him to 
function in the workplace.  

The general rating formula for disease and injuries of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
cervical spine greater that 30 degrees 
but not greater that 40 degrees; or, 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, 
or the combined range of motion of the 
cervical spine not greater than 170 
degrees, or muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 30 percent evaluation for forward 
flexion of the cervical spine to 15 
degrees or less; or favorable ankylosis 
of the entire cervical spine;

A 40 percent rating for unfavorable 
ankylosis of the entire cervical spine.

Normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 
to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees and left and 
right lateral rotation are 0 to 80 
degrees.  The normal combined range of 
motion for the cervical spine is 340 
degrees.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  A maximum 60 percent 
rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243. 

The veteran is in receipt of a 30 percent evaluation for his 
cervical spine disability.  In order to warrant a higher 
rating, the evidence must demonstrate unfavorable ankylosis 
of the entire cervical spine or incapacitating episodes of 
intervertebral disc syndrome.  The evidence establishes that 
although the veteran has significant limitation of motion, 
his cervical spine is not ankylosed.  Moreover, there is no 
indication that the veteran suffers from incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks.  Accordingly, a schedular 
rating in excess of 30 percent for degenerative joint and 
disc disease of the cervical spine is not warranted.

However, the record does establish some complaints of 
radiating pain with a specific finding of decreased sensation 
in the left hand.  In view of the limited finding and the 
absence of trophic changes, the Board concludes that a 
separate 10 percent evaluation is warranted for the decreased 
sensation in the left upper extremity.  In reaching this 
determination the Board notes that there was never a 
prohibition of rating pure limitation of motion separately 
from neurologic deficit.  38 C.F.R. § 4.14.

	Left Shoulder

The veteran underwent left shoulder decompression in June 
2003.  On VA examination in March 2004, the veteran stated 
that his shoulder felt great.  He denied that his left 
shoulder had any impact on his usual activities or 
occupation.  Physical examination revealed a linear scar on 
the anterior aspect of the shoulder.  There was no palpable 
spasm, tenderness, or induration.  There was no crepitus.  
Abduction was to 148 degrees, forward flexion to 148 degrees, 
external rotation to 74 degrees, and internal rotation to 35 
degrees.  There was no evident pain with range of motion 
testing.  The examiner noted that there were no flare-ups and 
no additional limitations to range of motion after repetitive 
motion.  The diagnosis was left shoulder impingement 
syndrome.  

On VA examination in February 2005, the veteran reported that 
surgery had improved his shoulder disability, but that he 
continued to have discomfort when he slept, depending on his 
position.  He reported that his shoulder disability did not 
cause trouble with his work.  Range of motion testing 
revealed flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 75 degrees, and internal rotation to 90 
degrees.  No wasting or deformity was noted and there was no 
pain with range of motion testing or repetitive motion.

At his June 2005 hearing, the veteran testified that he had 
pain on lifting his arm.  He indicated that the exercises for 
his cervical spine disability exacerbated his left shoulder 
disability.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The record reflects the appellant is left-hand dominant.  
Therefore, his left shoulder disability is rated as 
impairment of the major upper extremity.  38 C.F.R. § 4.69.  
Left shoulder impingement syndrome is currently evaluated as 
noncompensably disabling.  

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at the shoulder level warrants a 20 percent 
rating.  Limitation midway between the side and shoulder 
level warrants a 30 percent rating.  When motion is limited 
to 25 degrees from the side, a 40 percent rating is warranted 
for the major arm.  

Diagnostic Code 5202 contemplates impairment of the humerus.  
Malunion with moderate or marked deformity warrants a 20 
percent evaluation.  A 20 percent evaluation will be assigned 
for recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level, and 30 percent will be 
assigned where there are frequent episodes of dislocation 
with guarding of all arm movements.  Higher ratings are 
assigned for fibrous union, nonunion, and loss of humeral 
head.  

Diagnostic Code 5203 addresses impairment of the clavicle or 
scapula, with a 10 percent evaluation assigned for nonunion 
without loose movement.  A 20 percent evaluation is assigned 
for dislocation or nonunion with loose movement.  

The evidence demonstrates that the veteran has range of 
motion of the left shoulder that is in excess of that which 
would warrant a compensable evaluation.  Moreover, there is 
no indication that the veteran's left shoulder disability 
involves impairment of the humerus, clavicle, or scapula.  
The veteran has essentially retained good range of motion of 
the left shoulder, with nearly full range of motion on the 
most recent VA examination.  Accordingly, the Board has 
concluded that a compensable evaluation is not warranted for 
this disability.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the 
veteran's claim for a higher rating for left shoulder 
impingement syndrome is denied.

	Right Knee

The veteran underwent right knee arthroscopy with partial 
lateral meniscectomy, chondral shave, and medial plica 
removal in August 2003.  

On VA examination in March 2004, the veteran reported right 
knee pain since 2001.  He stated that occasionally when 
climbing stairs, he experienced a feeling that his knee was 
giving away or locking.  He denied swelling on such 
occasions, and indicated that the episodes caused several 
seconds of pain.  He denied that the right knee disability  
had any affect on his usual occupation or activities.  
Physical examination revealed no effusion or fluid.  There 
was no point tenderness.  Range of motion was from zero to 
130 degrees.  There were no additional limitations to range 
of motion after repetitive motion.  There was no evident pain 
with range of motion testing.  There were no flare-ups noted.  
The right knee was stable to anterior, posterior, valgus, and 
varus stress.  Anterior cruciate ligament tear was not 
evident.  The diagnosis was cartilage injury to the right 
knee.

At the February 2005 VA examination, the veteran reported a 
feeling of giving way one to two times per month, usually 
while going up or down stairs.  He denied use of a knee brace 
or participation in physical therapy.  He denied that his 
knee bothered him at work.  Physical examination revealed no 
effusion.  Range of motion was from zero to 140 degrees.  
Range of motion was pain free and there was no pain with 
repetitive motion.  The knee was stable.  There was no 
ligamentous instability.  There was pain medially to 
palpation along the joint line.  There was no varus or valgus 
deformity.  X-rays were within normal limits.

At his June 2005 hearing, the veteran indicated that his knee 
was unstable and that he had feelings of weakness when going 
up and down stairs.  He reported that he used ice and a 
heating pad on his knee.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2005).  

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.  

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The veteran's right knee disability is currently evaluated as 
noncompensably disabling.  Having carefully reviewed the 
evidence pertaining to this disability, the Board concludes 
that a compensable evaluation is not warranted.  VA 
examinations have indicated that the veteran's right knee is 
stable.  At worst, he had range of motion from zero to 130 
degrees.  There is no objective or subjective evidence of 
limitation of motion that would approximate that required for 
a compensable evaluation.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the 
veteran's claim for a compensable rating for right knee 
anterior cruciate ligament tear is denied.




ORDER

Entitlement to service connection for headaches is granted.

Entitlement to an initial evaluation in excess of 30 percent 
for degenerative joint and disc disease of the cervical spine 
is denied.

Entitlement to a 10 percent evaluation for sensory change to 
the left upper extremity is granted.

Entitlement to an initial compensable evaluation for left 
shoulder impingement syndrome is denied.

Entitlement to an initial compensable evaluation for anterior 
cruciate ligament tear of the right knee is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issue on appeal.

At his June 2005 hearing, the veteran testified that he had 
undergone an MRI about six weeks before the hearing and 
neurosurgery consultation about three weeks before the 
hearing.  The veteran related that he might need additional 
surgery on his lumbar spine.  The records of  treatment 
identified by the veteran at his hearing should be associated 
with the claims folder prior to further adjudication of the 
claim for a higher initial rating for degenerative disc 
disease of the lumbar spine.

Moreover, the veteran has asserted that he has atrophy of the 
lower extremities, pain in his left leg, and foot drop, all 
due to his low back disability.  His assertions suggest that 
his low back disability has worsened since his most recent VA 
examination.  Accordingly, a current examination should be 
conducted.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1. The RO should contact the veteran and 
the appropriate releases, for the 
treatment records identified during his 
June 2005 hearing.  Those records should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and her representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the extent of the veteran's 
low back disability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  

The examiner should describe all 
symptomatology due to the veteran's low 
back disability, and address the 
veteran's assertions of atrophy, pain in 
the left leg, and foot drop.  The 
existence of any ankylosis of the lumbar 
spine should also be identified.  If 
intervertebral disc syndrome is 
identified, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


